Citation Nr: 0702749	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rotator cuff tear, right shoulder, as secondary to a service-
connected gunshot wound of the right arm.

Entitlement to service connection for a rotator cuff tear, 
right shoulder, as secondary to a service-connected gunshot 
wound of the right arm.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran participated in a Board video conference hearing 
in September 2006 with the undersigned Acting Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearings pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2005) 
and who participated in this decision.  A transcript of this 
proceeding has been associated with the veteran's claims 
folder.

To establish jurisdiction over the issue of service 
connection for a rotator cuff tear of the right shoulder, the 
Board must first consider the issue of whether new and 
material evidence has been submitted to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7104 (West Supp. 2005).  The Board 
must proceed in this fashion regardless of the RO's actions.  
See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92.  As discussed fully under the analysis 
section, new and material evidence has been submitted to 
reopen this claim.  

The merits of the claim are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The Board denied service connection for a rotator cuff 
tear of the right shoulder in June 1993.  

2.  Evidence received since the June 1993 decision relates to 
unestablished facts necessary to substantiate the claim of 
service connection for a rotator cuff tear of the right 
shoulder and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1993 Board decision, in which the Board denied 
service connection for a rotator cuff tear of the right 
shoulder, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 
2005).

2.  New and material evidence has not been received since the 
Board's June 1993 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a rotator cuff 
tear of the right shoulder.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
been received.

In June 1993, the Board denied service connection for a 
rotator cuff tear of the right shoulder.  The June 1993 Board 
decision is final.  38 U.S.C.A. § 7104(b).  The basis for the 
denial was that the rotator cuff tear of the right shoulder 
was manifest after separation from service, was not related 
to service, and was not proximately relat4 to the veteran's 
service-connected gunshot wound residuals of the right arm.  

At the time of the June 1993 Board denial of the claim, 
evidence of record included service medical records from 
January 1944 to March 1946; VA examination reports dated in 
January 1987 and February 1992; VA outpatient treatment 
records; private treatment records from M.A.M., M.D. and 
R.W.V., M.D. dated in 1990; and statements from the veteran.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence received in the current application to reopen the 
claim of service connection for a right rotator cuff tear 
includes a statement from J.E.K. M.D.; a VA examination 
report dated in January 2005; M.M.C. records dated in 1999; 
private treatment records from D.E.M., M.D. and M.S.B., M.D.; 
Omaha and Iowa City VA Medical Center records; the veteran's 
contentions; and the veteran's Board video conference 
testimony from September 2006.

As noted, service connection for a rotator cuff tear of the 
right shoulder was denied in June 1993 because the Board 
found that the veteran incurred a torn right rotator cuff 
some 44 years after suffering a gunshot wound in service.  
Despite the fact that the veteran provided a medical nexus 
statement connecting his rotator cuff tear to his gunshot 
wound in service, the Board found the negative VA 
examinations conducted in conjunction with the claim to be 
more persuasive.  The Board finds that the additional 
evidence which has been newly submitted in conjunction with 
the current application to reopen the service connection 
claim, is both new and material as defined by regulation.  
See 38 C.F.R. § 3.156(a) (2006).  

The new evidence consists of private medical records that 
establish continued treatment for the veteran's rotator cuff 
tear and its etiological relation to his gunshot wound in 
service.  This new evidence does relate to unestablished 
facts in this case (whether the veteran's current rotator 
cuff tear is related to his service-connected gunshot wound).

Having determined that new and material evidence has been 
added to the record, the veteran's claim for service 
connection is reopened.  See 38 U.S.C.A. § 5108 (West Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).


ORDER

The application to reopen the claim of service connection for 
a rotator cuff tear of the right shoulder is granted.



REMAND

Having reopened the claim of entitlement to service 
connection for a rotator cuff tear of the right shoulder does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the veteran in the development of 
the claim.

The veteran has submitted a significant amount of additional 
medical evidence in support of his claim.  However, the 
veteran has not had the opportunity to have this new evidence 
reviewed by a medical professional in conjunction with his 
claim.  The veteran's most recent VA examination was 
conducted in January 2005, prior to the submission of this 
new evidence.  As the Court explained in Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  For the reasons described above, the 
veteran's claim must be remanded for another VA examination.  

The veteran has stated that he believes that his rotator cuff 
tear of the right shoulder developed as a result of his 
service-connected gunshot wound residuals of the right arm.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Therefore, the VA examination should include a medical 
opinion in order to determine if the veteran's rotator cuff 
tear of the right shoulder is etiologically related to 
service-connected gunshot wound residuals of the right arm.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005).  In this case, a VA 
medical opinion that addresses the question of secondary 
service connection is necessary.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The veteran was 
notified of VCAA with regard to his service connection claim.  
Although he was not properly notified of the new and material 
standard in the VCAA notification, the claim has since been 
reopened.  However, since the claim is being remanded, the 
veteran should be sent an updated VCAA letter which complies 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  The 
matter of direct and secondary service 
connection should be addressed.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current right rotator cuff 
disability is related to service.  

In addition, based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current right rotator 
cuff disability is proximately due to, or 
the result of, the service-connected 
gunshot wound residuals of the right arm.  
The examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current right 
rotator cuff disability is permanently 
aggravated by the veteran's service-
connected gunshot wound residuals of the 
right arm.  The examiner should note that 
aggravation is defined for legal purposes 
as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  The examiner should provide a 
complete rationale for all opinions 
expressed and conclusions reached.  

3.  The AMC should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


